Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00821-CV

CITY OF CARRIZO SPRINGS and Adrian DeLeon, individually and as Mayor of the City of
                             Carrizo Springs,
                               Appellants

                                                  v.

  Isabel CUMPIAN, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                               Springs Housing Authority,
                                       Appellees

                    From the 365th Judicial District Court, Dimmit County, Texas
                              Trial Court No. 14-09-12375-DCV-AJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 11, 2015

DISMISSED

           Appellants have filed an advisory to the court, stating that the parties have compromised

all pending claims between them and that appellants withdraw their appeal. We construe the

advisory as a motion to dismiss the appeal and we grant the motion. Because the advisory to the

court does not disclose an agreement of the parties regarding the assessment of costs, we order all
                                                                                 04-14-00821-CV


costs assessed against appellants. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties,

costs are taxed against appellant).


                                                PER CURIAM




                                              -2-